Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloutier et al. (US 5,114,744, “Cloutier”).

Regarding claim 1, Cloutier anticipates A conductive trace printing system comprising: a conductive trace application station to apply a conductive trace onto a media substrate (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; computer controllable ink jet printing apparatus 14 is a conductive trace application station to apply a conductive trace onto the substrate 12); 
and, a conductive trace enhancement station to expose the conductive trace to an electroless metal plating solution to generate an enhanced conductive trace (Figs. 1, 2, col. 1, lines 11-15, 25-27, .

Regarding claim 8, Cloutier anticipates A non-transitory machine-readable storage medium storing instructions that when executed by a processor of a conductive trace printing system cause the system to: apply a conductive trace to a media substrate (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; computer controllable ink jet printing apparatus 14 is a conductive trace application station to apply a conductive trace onto the substrate 12); 
and, expose the conductive trace to an electroless metal plating solution to enhance the conductive trace (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; In a preferred embodiment, the ink is delivered using an ink jet system, followed by the application of a secondary metal layer using an electroless metal plating solution.).

Regarding claim 9, Cloutier anticipates A medium as in claim 8, wherein applying a conductive trace to a media substrate comprises: 
applying an insulating layer onto the media substrate before applying the conductive trace (Figs. 1, 2, col. 2, lines 36-61; the substrate 12 is dispensed or delivered from the roll 13 before applying the circuit pattern 20); 
and, applying the conductive trace on the insulating layer (Figs. 1, 2, col. 2, lines 36-61; the circuit pattern 20 is applied on the insulating layer).

Regarding claim 10, Cloutier anticipates A medium as in claim 8, wherein applying a conductive trace to a media substrate comprises printing the conductive trace in a printing process selected from the group consisting of a liquid electro-photographic printing process and an inkjet printing process (Figs. 1, 2, col. 2, lines 36-61; the circuit pattern 20 is printed using an inkjet printing process).

Regarding claim 14, Cloutier anticipates A conductive trace printing system comprising: a printing device to print a preliminary conductive trace onto a media substrate (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; computer controllable ink jet printing apparatus 14 is a conductive trace application station to apply a conductive trace onto the substrate 12); 
a solution applicator to expose the preliminary conductive trace to an electroless metal plating solution to generate an enhanced conductive trace (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; In a preferred embodiment, the ink is delivered using an ink jet system, followed by the application of a secondary metal layer using an electroless metal plating solution.); 
a memory device comprising print instructions and print data (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; computer controllable ink jet printing apparatus 14 includes a memory device); 
and, a processor programmed to execute the print instructions to control the printing device to print the preliminary conductive trace in a pattern according to information in the print data (Figs. 1, 2, col. 1, lines 11-15, 25-27, col. 2, lines 31-35, 46-49, 62-65, col. 4, line 3 – col. 5, line 17; computer controllable ink jet printing apparatus 14 includes a processor).

Claims 1, 8 and 14-15 are alternately rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster (US 2014/0370185, “Schuster”).

 A conductive trace printing system comprising: a conductive trace application station to apply a conductive trace onto a media substrate (Figs. 2-3, abstract, [0002], [0018], [0022]; an apparatus for forming a conductive pattern on an imaging substrate 208); 
and, a conductive trace enhancement station to expose the conductive trace to an electroless metal plating solution to generate an enhanced conductive trace (Figs. 2-3, abstract, [0002], [0018], [0022]; electroless coating machinery is a conductive trace enhancement station to expose the conductive trace to an electroless metal plating solution to generate an enhanced conductive trace).

Regarding claim 8, Schuster anticipates A non-transitory machine-readable storage medium storing instructions that when executed by a processor of a conductive trace printing system cause the system to: apply a conductive trace to a media substrate (Figs. 2-3, abstract, [0002], [0018], [0022]; an apparatus for functional printing using computer-to-plate imaging technology is a non-transitory machine-readable storage medium storing instructions that when executed by a processor of a conductive trace printing system for forming a conductive pattern on an imaging substrate 208); 
and, expose the conductive trace to an electroless metal plating solution to enhance the conductive trace (Figs. 2-3, abstract, [0002], [0018], [0022]; electroless coating machinery is a conductive trace enhancement station to expose the conductive trace to an electroless metal plating solution to generate an enhanced conductive trace).

Regarding claim 14, Schuster anticipates A conductive trace printing system comprising: a printing device to print a preliminary conductive trace onto a media substrate (Figs. 2-3, abstract, [0002], [0018], [0022]; an apparatus for forming a conductive pattern on an imaging substrate 208); 
a solution applicator to expose the preliminary conductive trace to an electroless metal plating solution to generate an enhanced conductive trace (Figs. 2-3, abstract, [0002], [0018], [0022]; electroless coating machinery is a conductive trace enhancement station to expose the conductive trace to an electroless metal plating solution to generate an enhanced conductive trace); 
a memory device comprising print instructions and print data (Figs. 2-3, abstract, [0002], [0018], [0022]; the computer-to-plate imaging technology includes a memory device); 
and, a processor programmed to execute the print instructions to control the printing device to print the preliminary conductive trace in a pattern according to information in the print data (Figs. 2-3, abstract, [0002], [0018], [0022]; the computer-to-plate imaging technology includes a processor).

Regarding claim 15, Schuster anticipates A printing system as in claim 14, wherein the pattern of the preliminary conductive trace comprises an RFID tag (Figs. 2-3, [0003]; a printed circuit is an RFID package or product).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier, and alternately Schuster, as applied to respective claims  1 and 8 above, in view of Sharma et al. (US 7,560,215, “Sharma”).

Regarding claim 2, Cloutier, and alternately Schuster, discloses the claimed invention as applied to claim 1, above.
 Cloutier, and alternately Schuster does not disclose the conductive trace application station comprises a liquid electro-photographic device to develop the conductive trace onto a charged roller, transfer the conductive trace to a transfer roller, and transfer the conductive trace from the transfer roller to the media substrate.
Sharma discloses the conductive trace application station comprises a liquid electro-photographic device to develop the conductive trace onto a charged roller, transfer the conductive trace to a transfer roller, and transfer the conductive trace from the transfer roller to the media substrate (Fig. 1, col. 4, lines 7-59, col. 7, lines 10-17; PCB printing system 100 is a conductive trace application station comprising a liquid electrophotographic device to develop a conductive trace of conductive ink 106 onto the transfer roller 166 and transfer the trace to the substrate 110).


Regarding claim 3, Cloutier, and alternately Schuster, discloses the claimed invention as applied to claim 1, above.
Cloutier, and alternately Schuster does not disclose the conductive trace application station comprises a fluid jetting device to jet a conductive trace solution onto a transfer roller to be transferred to the media substrate.
Sharma discloses the conductive trace application station comprises a fluid jetting device to jet a conductive trace solution onto a transfer roller to be transferred to the media substrate (Fig. 1, col. 4, lines 7-59, col. 7, lines 10-17; PCB printing system 100 is a conductive trace application station comprising ink reservoirs 122, 124 to jet a conductive trace of conductive ink 106 onto the transfer roller 166 and transfer the trace to the substrate 110).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Sharma’s PCB printing system in order to utilize repeated copies of the same PCB architecture and or to rapidly evolve the PCB architecture as refinements are made with the attaching components, as suggested by Sharma at col. 2, lines 50-53.



Cloutier, and alternately Schuster does not disclose the conductive trace enhancement station comprises a solution applicator selected from the group consisting of a sponge applicator, a liquid bath applicator, and a roll-to-roll applicator.
Sharma discloses the conductive trace enhancement station comprises a solution applicator selected from the group consisting of a sponge applicator, a liquid bath applicator, and a roll-to-roll applicator (Fig. 1, col. 4, lines 7-59, col. 7, lines 10-17; PCB printing system 100 comprises ink reservoirs 122, 124 to apply conductive ink 106 onto the transfer roller 166).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Sharma’s PCB printing system in order to utilize repeated copies of the same PCB architecture and or to rapidly evolve the PCB architecture as refinements are made with the attaching components, as suggested by Sharma at col. 2, lines 50-53.

Regarding claim 12, Cloutier, and alternately Schuster, discloses the claimed invention as applied to claim 8, above.
Cloutier, and alternately Schuster does not disclose exposing the conductive trace to an electroless metal plating solution comprises exposing the conductive trace through a solution applicator selected from the group consisting of a sponge applicator, a bath applicator, and a roll-to-roll applicator.
Sharma discloses exposing the conductive trace to an electroless metal plating solution comprises exposing the conductive trace through a solution applicator selected from the group consisting of a sponge applicator, a bath applicator, and a roll-to-roll applicator (Fig. 1, col. 4, lines 7-.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Sharma’s PCB printing system in order to utilize repeated copies of the same PCB architecture and or to rapidly evolve the PCB architecture as refinements are made with the attaching components, as suggested by Sharma at col. 2, lines 50-53.

Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier, and alternately Schuster, as applied to respective claims  1 and 8 above, in view of Mathew et al. (US 2018/0314359, “Mathew”).

Regarding claim 5, Cloutier, and alternately Schuster, discloses the claimed invention as applied to claim 1, above.
Cloutier, and alternately Schuster does not disclose an overprint layer station to apply a protective overprint layer over the enhanced conductive trace.
Mathew discloses an overprint layer station to apply a protective overprint layer over the enhanced conductive trace ([0019], [0021], [0022]; an overprint layer is provided over or covers the electrically conductive traces formed by electrically conductive ink).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Mathew’s overprint layer in order to protect the printed article from damage, e.g., to provide abrasion- and scratch-resistance, as suggested by Mathew at [0022].


Cloutier, and alternately Schuster does not disclose the overprint layer station comprises a coating device selected from the group consisting of a flexography coating device, a gravure coating device, a reverse-roll coating device, a knife- over-roll coating device, a Meyer rod coating device, a slot die coating device, an immersion coating device, a curtain coating device, and an air-knife coating device.
Mathew discloses the overprint layer station comprises a coating device selected from the group consisting of a flexography coating device, a gravure coating device, a reverse-roll coating device, a knife- over-roll coating device, a Meyer rod coating device, a slot die coating device, an immersion coating device, a curtain coating device, and an air-knife coating device ([0019], [0021], [0022]; an overprint layer is provided over or covers the electrically conductive traces formed by electrically conductive ink is printed by flexography or gravure devices).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Mathew’s overprint layer in order to protect the printed article from damage, e.g., to provide abrasion- and scratch-resistance, as suggested by Mathew at [0022].

Regarding claim 13, Cloutier, and alternately Schuster, discloses the claimed invention as applied to claim 8, above.
Cloutier, and alternately Schuster does not disclose the instructions further causing the system to apply a protective overprint layer over the enhanced conductive trace.
the instructions further causing the system to apply a protective overprint layer over the enhanced conductive trace ([0019], [0021], [0022]; an overprint layer is provided over or covers the electrically conductive traces formed by electrically conductive ink).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Mathew’s overprint layer in order to protect the printed article from damage, e.g., to provide abrasion- and scratch-resistance, as suggested by Mathew at [0022].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cloutier as applied to claim 1 above, in view of Schuster.

Regarding claim 7, Cloutier discloses the claimed invention as applied to claim 1, above.
Cloutier discloses the conductive trace comprises a metal having a first nobility (col. 4, lines 20-22; composition 1 metal composition of tin and lead which has a first nobility). 
Cloutier does not disclose the metal plating solution comprises a metal having a second nobility, wherein the second nobility is greater than the first nobility.
Schuster discloses the metal plating solution comprises a metal having a second nobility, wherein the second nobility is greater than the first nobility ([0022]; electroless coating is silver or nickel in which the nobility is greater than the nobility of tin and lead).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution with Schuster’s electroless coating of nickel or silver in order to provide a solution for building sufficiently highly conductive material traces on imaged areas on a substrate, as suggested by Schuster at [0005] and [0022].

11 is rejected under 35 U.S.C. 103 as being unpatentable over Cloutier, and alternately Schuster, as applied to claim 8 above, in view of Apostolo et al. (US 2019/0159338, “Apostolo”).

Regarding claim 11, Cloutier, and alternately Schuster, discloses the claimed invention as applied to claim 8, above.
Cloutier, and alternately Schuster does not disclose wherein exposing the conductive trace to an electroless metal plating solution comprises exposing the conductive trace to a solution of copper sulfate (CuSO4), a reducing agent, and sodium hydroxide (NaOH).
Apostolo wherein exposing the conductive trace to an electroless metal plating solution comprises exposing the conductive trace to a solution of copper sulfate (CuSO4), a reducing agent, and sodium hydroxide (NaOH) (Abstract, [0164]; an electric circuit comprising a conductor is exposed to an electroless metal plating solution comprising a solution of copper sulfate, a reducing agent, and sodium hydroxide).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Cloutier’s plating solution, and alternately Schuster’s plating solution, with Apostolo’s solution comprising a solution of copper sulfate, a reducing agent, and sodium hydroxide in order to provide a conductive coating to improve the robustness of the conductor and to reduce the incidence of cracking/failures responsible for loss of conductivity, as suggested by Apostolo at [0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847